DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation a stationary sensor, and the claim also recites in particular a Hall sensor which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitations an output value, and the claim also recites in particular in the form of an output voltage which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Claims 3-6 and 13-20 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gupta et al. (US Pub. No. 2014/0355644).
Regarding claims 1 and 9, the Gupta et al. (hereinafter Gupta) reference discloses a mechanical seal for sealing at least one fluid-conducting channel and/or space extending in a stationary component (Fig. 10) and/or a rotating component (534) from the environment, 

having a position sensor (550) for detecting the position of the slide ring in the axial direction; 
characterized in that 
a temperature sensor (Para. [0090])) is provided on a leakage side (Fig. 10) of the seal face facing away from the channel and/or space, which sensor at least indirectly detects a temperature which is dependent on the magnitude of a leakage flow passing from the channel and/or space via the seal face (Para. [0090]). The method of claim 20 is obvious in view of the rejection of claim 1.
Regarding claim 2, the Gupta reference discloses the position sensor comprises at least one magnet (522) fixed to the slide ring or supported in the axial direction against the slide ring and moving with the slide ring in the axial direction (Fig. 10), and a stationary sensor (524), in particular a Hall sensor (Para. [0087]), positioned radially outside the slide ring (Fig. 10) and detecting the position of the magnet in the axial direction (Para. [0087]).
Regarding claim 3, the Gupta reference discloses the temperature sensor is integrated in the stationary sensor (Para. [0090]).
Regarding claim 4, the Gupta reference discloses the stationary sensor comprises a sensor housing (Fig. 11) positioned in the leakage flow, within which or on 
Regarding claims 5, 10, and 13, the Gupta reference discloses the stationary sensor is designed as a Hall sensor and a control device (Figs. 10,11) is provided, in particular integrated in the Hall sensor, which compensates for a temperature dependence of an output value generated by the Hall sensor, in particular in the form of an output voltage, as a function of a temperature value detected by the temperature sensor (Figs. 10,11). The method of claim 10 is obvious in view of the rejection of claims 5 and 13.
Regarding claims 6, 14, 15, and 16, the Gupta reference discloses the slide ring is mounted in a housing (Fig. 10) so as to be movable in the axial direction and is elastically supported against said housing (Fig. 10), wherein the housing encloses the slide ring in the circumferential direction, and the stationary sensor is attached to the outside of the housing (Fig. 10).
Regarding claims 7, 17, 18, 19, and 20, the Gupta reference discloses the slide ring comprises or is formed from a hollow cylindrical carbon ring (Para. [0009]) having an end face forming the seal face (Fig. 10).
Regarding claim 8, the Gupta reference discloses the slide ring is stationary and the counter ring rotates relative to the slide ring (Fig. 10).
Regarding claim 11, the Gupta reference discloses the leakage flow is formed exclusively by a part of the fluid passed through the channel and/or space in a regular operation (Fig. 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675